Citation Nr: 1737214	
Decision Date: 09/06/17    Archive Date: 09/19/17

DOCKET NO.  14-10 846A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied service connection claim for status posttraumatic arthritis, left ankle.

2.  Entitlement to service connection for posttraumatic arthritis, left ankle.


REPRESENTATION

Appellant represented by:	Mississippi State Veterans Affairs Board


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from August 1980 to July 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  In that decision, the RO reopened the previously denied claim for service connection for status posttraumatic arthritis, left ankle.  Despite the RO's decision to reopen the previously denied service connection claim for status posttraumatic arthritis, left ankle, the Board must review the appeal on a de novo basis and consider whether new and material evidence has been received.  See 38 U.S.C.A. §§ 5108 and 7104(b); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

In March 2017, the Veteran was afforded a hearing before the undersigned Veterans Law Judge at his local RO.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. In a November 1986 decision, the RO denied the Veteran's claim of entitlement to service connection for status posttraumatic arthritis, left ankle.  The Veteran did not appeal that decision, and new and material evidence was not received within one year of its issuance.

2. Additional evidence received since the November 1986 RO decision is new to the record and considered with the record as a whole, is neither cumulative nor redundant as to the issue of entitlement to service connection for residuals of left ankle fracture, and raises a reasonable possibility of substantiating the claim.

3. The Veteran is presumed sound with respect to his left ankle joint at entrance into service and VA has not rebutted the presumption of soundness.

4.  The Veteran was initially diagnosed with left ankle arthritis in service; he has been symptomatic since then and has been diagnosed with left ankle arthritis during the pendency of the claim.


CONCLUSIONS OF LAW

1. The November 1986 RO decision denying the claim of entitlement to service connection for status posttraumatic arthritis, left ankle is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).

2. The evidence received since the November 1986 decision is new and material as to the issue of service connection for status posttraumatic arthritis, left ankle and the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3. With reasonable doubt resolved in favor of the Veteran, posttraumatic osteoarthritis of the left ankle was incurred in active military service.  38 U.S.C.A. §§ 1131, 1132, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

In November 1986, the RO denied service connection for status posttraumatic arthritis, left ankle.  The Veteran did not appeal this decision and no new and material evidence was received within one year of this decision.  As such, it became final.  Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011). 

As a general rule, a claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to a claim that is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  Under 38 C.F.R. § 3.156(a), new evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

In November 1986, the RO denied service connection based in part on evidence showing that the left ankle disability had preexisted active service.

Since the November 1986 RO decision, new evidence has been submitted.  At the March 2017 hearing, the Veteran reported that his left ankle was asymptomatic when he entered service.  He further reported that he was initially diagnosed with left ankle arthritis during active service.  He also submitted several additional statements in support of the claim indicating that his left ankle only became symptomatic after exertive military activity.  As this evidence relates to the basis for the prior denial and raises a reasonable possibility of substantiating the claim, it is new and material.  Reopening of the claim is therefore warranted.  38 C.F.R. § 3.156.



Service connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Pursuant to 38 C.F.R. § 3.303(b), where a chronic disease is shown as such in service, subsequent manifestations of the same chronic disease, however remote, are service connected, unless clearly attributable to intercurrent causes.  Continuity of symptomatology is required only where the condition noted during service is not in fact shown to be chronic or the diagnosis of chronicity may be legitimately questioned.  The provisions of 38 C.F.R. § 3.303(b) apply only to the specific chronic diseases listed in 38 U.S.C.A. § 1101(3) and 38 C.F.R. § 3.309(a), which include arthritis.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In all cases, a Veteran is presumed to have been sound upon entry into active service, except as to defects, infirmities, or disorders noted at the time of the acceptance, examination, or enrollment, or where clear and unmistakable evidence demonstrates that the condition existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. §§ 1132; 38 C.F.R. § 3.304(b).  The term "noted," in 38 U.S.C.A. § 1132, refers to "[o]nly such conditions as are recorded in examination reports."  38 C.F.R. § 3.304 (b).  A "[h]istory of preservice existence of conditions recorded at the time of examination does not constitute a notation of such conditions."  38 C.F.R. § 3.304 (b)(1); see also Crowe v. Brown, 7 Vet. App. 238, 245 (1994).

In other words, "[w]hen no preexisting condition is noted upon entry into service, the veteran is presumed to have been sound upon entry."  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  Significantly, however, "[i]n order to invoke the presumption of soundness, a claimant must show that he or she suffered from a disease or injury while in service."  Horn v. Shinseki, 25 Vet. App. 231, 236   (2012); see also Holton v. Shinseki, 557 F.3d 1362, 1367 (Fed. Cir. 2009) (explaining that the application of the presumption of sound condition does not "relieve the veteran of the burden of showing that the veteran suffered from a disease or injury while in service").

If the presumption of soundness applies, the burden then shifts to "the government to rebut the presumption of soundness by clear and unmistakable evidence that the veteran's disability was both preexisting and not aggravated by service."  Wagner, 370 F.3d at 1096.  Accordingly, once the presumption of soundness applies, the burden of proof remains with the Secretary on both the preexistence and the aggravation prong; it never shifts back to the claimant.  This burden must be met by "affirmative evidence" demonstrating that there was no aggravation.  See id.  
Conversely, the burden is not met by finding "that the record contains insufficient evidence of aggravation."  See id.  Finally, "[i]f this burden is met, then the veteran is not entitled to service-connected benefits."  Wagner, 370 F.3d at 1096.

Enlistment service treatment records (STRs) show that the Veteran reported a history of left leg injury in 1975.  The clinician noted history of a left ankle fracture.  Contemporaneous physical examination recorded a left ankle surgical scar.  A consultation from the surgery clinic reflects that the Veteran had a history for open reduction fracture of the left ankle.  Physical examination was within normal limits.  The physician diagnosed a well-healed ankle repair and cleared the Veteran for enlistment.  

March 1981 STRs reflect that the Veteran had requested a podiatry appointment five weeks ago for left ankle pain.  The podiatry clinic did not have a record of the request.  The Veteran received a light duty profile until the rescheduled podiatry consultation.  Subsequent March 1981 STRs show that the Veteran continued to have left ankle pain.  He had a history of a 1975 left ankle football injury with surgical treatment.  Clinical evaluation of the left ankle showed limited motion and pain.  The clinician assessed posttraumatic arthritis, left ankle.  He was admitted for two day observation.  The Veteran continued on a light duty profile.  In July 1981, a Medical Evaluation Board (MEB) found that the Veteran had status posttraumatic arthritis.  They further determined that it preexisted service and was not aggravated therein.  The July 1981 MEB determined that the Veteran was medically unfit for service.  He was separated accordingly that same month.  

In January 1989, the Veteran stated that upon enlistment, he disclosed having broken leg and ankle in 1974.  The military arranged a specialist consultation to evaluate the old injury.  The specialist cleared him for enlistment.  During military service, the left ankle condition worsened.  

In February 2012, the Veteran reported that in-service training caused his current left ankle disability.  He was asymptomatic when he enlisted and ultimately received a medical separation due to his left ankle disability.  

The Veteran was afforded a VA orthopedic examination in May 2012.  The examiner listed a diagnosis of left ankle fracture with a 1975 onset and noted the medical history of preexisting injury.  Currently, the Veteran had pain and swelling exacerbated by walking.  He was limited to ambulating one to two blocks.  The examiner completed a physical examination.  X-rays confirmed degenerative arthritis of the left ankle.  He assessed mild posttraumatic degenerative arthritis of the left ankle.  He expressed a negative medical opinion.  He stated that the evidence, clearly and unmistakably shows that the claimed disability both preexisted service and was not aggravated therein.  He explained that ankle fractures often developed into arthritis following an injury.  Regular activity would not aggravate it, but rather arthritis is part of the natural progression caused by the traumatic injury and slight changes in the joint surface changing weight distribution.  

In his March 2013 notice of disagreement, the Veteran reported that at enlistment he disclosed the preexisting injury and had a specialist's consultation for it.  He reported being asymptomatic at enlistment.  He noted that following the injury, he had been able to continue playing football and work full time.  He believed the exertive military training caused his current left ankle disability. 

September 2013 VA orthopedic clinic records reflect that the Veteran complained about pain and weakness in his left ankle since sustaining an old fracture.  Clinical evaluation showed a slightly antalgic gait.  No swelling or tenderness was observed.  X-rays confirmed mild to moderate osteoarthritic changes.  The orthopedist assessed progressing posttraumatic osteoarthritis, left ankle.  He recommended an ankle brace.  

In his April 2014 substantive appeal, the Veteran again reported that he disclosed his left ankle injury history at enlistment and there was no evidence of progressive arthritis.  He reported that his training as part of the infantry was physically demanding.  

At the March 2017 hearing, the Veteran reported that he was initially diagnosed with arthritis in service and ultimately received a medical discharge for a left ankle disability.  During service, he received a medical profile and orthotic shoes.  He stated that he disclosed the 1975 left ankle fracture to military examiners at enlistment.  He recalled being essentially asymptomatic when he entered service and thought that the left ankle fracture had fully resolved.  He noted that he was able to play football after the injury.  He reported that he served in the infantry and after a while left ankle pain started to develop from the continued exertive training exercises.  He noted that the level of exertive training following basic training was the same when he transferred to his permanent duty station in Fort Polk.  When he could no longer complete the three mile run, he was ordered to sick call and ultimately received a medical separation.  

The Veteran asserts his current left ankle disability is attributable to exertive military activities.  The May 2012 VA examiner expressed a negative medical opinion indicating that he had a preexisting left ankle disability that was not aggravated during service.  

The evidence shows that the Veteran disclosed the prior left ankle fracture injury history at enlistment.  However, the actual enlistment physical examination from July 1980 only notes a left ankle scar and refers the Veteran for a consultation.  The enlistment physical examination and the surgical consultation do not identify the currently diagnosed left ankle arthritis.  At the hearing, the Veteran reported that he initially learned about the arthritis diagnosis in service.  Thus, the Veteran is presumed to not have had left ankle arthritis at entrance into service.  38 C.F.R. § 3.304(b); see Crowe v. Brown, 7 Vet. App. 238, 245 (1994).  

In this case, the Board finds that the evidence does not clearly and unmistakably show that left ankle arthritis both preexisted service and was not aggravated therein.  Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) (VA adjudicators may properly consider facial plausibility and consistency with other evidence submitted on behalf of the Veteran in weighing evidence).  The Board considers the Veteran competent and credible in his reports that he was asymptomatic prior to service and that he only became symptomatic following continued exertive military training.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 n. 4. (Fed. Cir. 2007).  The May 2012 VA medical opinion regarding aggravation conflicts with STRs documenting left ankle pain exacerbated by physical activity.  For these reasons, the presumption of soundness has not been rebutted.  Id.; 38 C.F.R. § 3.304(b).  Consequently, the Board must consider the Veteran's claim as one for direct service connection and not aggravation.  See Wagner, supra.

The evidence shows that the Veteran was initially diagnosed with left ankle arthritis in service and that he continues to have it.  July 1981 MEB report; May 2012 VA examination report.  Pursuant to 38 C.F.R. § 3.303(b), with chronic disease shown as such during service or the presumptive period, subsequent manifestations of the same chronic disease are service connected unless clearly attributable to intercurrent causes.  Thus, medical nexus evidence demonstrating an etiological link is not necessary to prove service connection when evidence shows that a veteran had a chronic disease in service and that he still has the same chronic disease.  Groves v. Peake, 524 F.3d 1306, 1309-1310 (2008).  Here, arthritis was diagnosed in service and after service.  Moreover, the above evidence, including the lay statements, reflect continuity of left ankle arthritis-related symptomatology.  Entitlement to service connection for posttraumatic arthritis, left ankle, is therefore warranted.  38 C.F.R. § 3.303(b).







ORDER

The application to reopen the claim for service connection for status posttraumatic arthritis, left ankle is granted.

Entitlement to service connection for posttraumatic arthritis, left ankle, is granted.



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


